Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-18689-RTB ) TFS-DI, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF September, 2005 ) ) DATE PETITION FILED: 22-Sep-05 Debtor ) ) TAX PAYER ID NO. : 71-0926311 Nature of Debtor's Business:TFS-DI was a sales representative for Three-Five Systems, Inc. to sell display products and holder of distribution rights for Data International related products. DATE DISCLOSURE STATEMENT FILED TO BE FILED before the end of the exclusitity period DATE PLAN OF REORGANIZATION FILED TO BE FILED before the end of the exclusitity period I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Eric Haeussler Sole Director ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Eric Haeussler 11/15/2009 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Eric Haeussler Sole Director ORIGINALSIGNATUREOFPREPARER TITLE Eric Haeussler 11/15/2009 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Eric Haeussler PHONE NUMBER: 480-607-2625 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE Accounts for TFS-DI, Inc Year 2005 Orig Tax 9/30/05 Tax Current Tax Orig Book 9/30/05 Book Current Book Balance Sheet Intangible Asset Taxable Cost 2,450,000 2,450,000 - 3,816,167 3,816,167 - Depreciation (270,835) (270,835) - (1,682,401) (1,682,401) - Net 2,179,166 2,179,166 - 2,133,766 2,133,766 - Right not paid 1,366,167 1,366,167 - September, 2005 Org Costs - Total Assets 3,545,333 3,545,333 - 2,133,766 2,133,766 - Amount owing to Parent 1,997,189 1,997,189 - 1,997,189 1,997,189 - Note Payable ST 1,481,000 1,481,000 - 1,481,000 1,481,000 - Note Payable LT - Capital 100 100 - 100 100 - Accumulated Profits 67,044 67,044 - (1,344,523) (1,344,523) - 3,545,332 3,545,332 - 2,133,765 2,133,765 - (0) (0) - (0) (0) - Income Statement Sales Commission Est 146,104 146,104 - 146,104 146,104 - Costs Salaries Est 54,549 54,549 - 54,549 54,549 - Benefits Est 16% 8,728 8,728 - 8,728 8,728 - Office Lease Est 14,877 14,877 - 14,877 14,877 - Communications/MIS Est 15,000 15,000 - 15,000 15,000 - Office Supplies Est 750 750 - 750 750 - Travel Est 2,250 2,250 - 2,250 2,250 - Amortization of Intangible Actual 40,834 40,834 - 129,415 129,415 - Org Costs Capitalization - - Org Costs Amortization 1,200 1,200 - - Interest Actual 611 611 - 611 611 - Total Costs for profit calc 138,798 138,798 - 226,180 226,180 - Intercompany Payable Adj - - Write-off Distribution Right Net Profit for Year 7,305 7,305 - (80,077) (80,077) -
